Opinion filed November 30, 2006















 








 




Opinion filed November 30, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-05-00111-CR 
                                                     __________
 
                                RONNIE
DARILYN JONES, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS,
Appellee
 

 
                                          On
Appeal from the 70th District Court
 
                                                           Ector County, Texas
 
                                                 Trial
Court Cause No. A-27,522
 

 
                                                                   O
P I N I O N 




This is an appeal from a judgment revoking
community supervision.  On March 30,
2000, Ronnie Darilyn Jones originally entered a plea of not guilty to the
offense of possession of a controlled substance.  A jury found her guilty of the offense and
assessed punishment at seven years confinement in the Institutional Division of
the Texas Department of Criminal Justice and a fine of $7,000.  The sentence was suspended, and the trial
court placed appellant on community supervision.  Later, the State filed a motion to revoke
appellant=s
community supervision.  At a hearing on
that motion, appellant pleaded true to the allegation that she had used drugs,
specifically cocaine, in violation of her probation.
On appeal, appellant complains that there was
insufficient evidence to find that appellant violated her probation.  In a community supervision revocation
hearing, the State has the burden of proving by a preponderance of the evidence
that a condition of community supervision has been violated.  Jenkins v. State, 740 S.W.2d 435 (Tex.
Crim. App. 1983).  Proof of one violation
of the terms and conditions of community supervision is sufficient to support
the revocation.  McDonald v. State,
608 S.W.2d 192 (Tex. Crim. App. 1980); Taylor
v. State, 604 S.W.2d 175 (Tex. Crim. App. 1980); Moses v. State, 590
S.W.2d 469 (Tex. Crim. App. 1979).  The
trial court is the trier of the facts and determines the weight and credibility
of the testimony.  Garrett v. State,
619 S.W.2d 172 (Tex. Crim. App. 1981); Barnett v. State, 615 S.W.2d 220 
(Tex. Crim. App. 1981).  A plea of true
alone is sufficient to support the trial court=s
determination to revoke.  Moses,
590 S.W.2d at 469; Cole v. State, 578 S.W.2d 127 (Tex. Crim. App.
1979).  Appellate review of an order
revoking community supervision is limited to the issue of whether the trial
court abused its discretion.  Flournoy
v. State, 589 S.W.2d 705 (Tex. Crim. App. 1979).  
Appellant=s
community supervision officer, Laura Hall, testified that, when Hall informed
appellant that she needed to take a urine test, appellant told Hall that she
had been stressed the day before, went to a friend=s
house, and snorted two to three lines of cocaine.  The trial court revoked her probation and
imposed a sentence of three years in prison. 
Appellant pleaded true to the allegation that she had used cocaine
during her probation and that she admitted to the community supervision officer
that she had used cocaine.  That evidence
is sufficient to support the judgment of the trial court.  We overrule appellant=s
sole issue. 
The judgment of the trial court is affirmed. 
 
JIM R. WRIGHT
CHIEF JUSTICE
 
November 30, 2006
Do not publish.  See Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.